DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-13, 15-18 and 26have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 9-10, 13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzaidi (U.S. Patent Application Publication Number 20150198544, from hereinafter “Alzaidi”) in view of Ramsden et al. (U.S. Patent Application Publication Number 20170090049, from hereinafter “Ramsden”).
In regards to claim 1, Alzaidi teaches an enclosure for non-organic electronic components (FIGS. 5 and 7 illustrate a neutron detector with attendant electronics inside the cylinder) comprising a supporting structure defining an inner cavity for housing non-organic electronic components (FIGS. 5 and 7 illustrate a neutron detector with attendant electronics inside the cylinder) and a neutron barrier formed from neutron reflecting materials and neutron absorbing materials (abstract, paragraphs 0007, 0023, 0027-0029 and 0049) for shielding electronic components in the cavity from neutrons (abstract, paragraphs 0007, 0023, 0027-0029 and 0049).
In regards to claim 1, Alzaidi fails to teach that the neutron barrier fully surrounds the electronic components.
Ramsden teaches that the neutron barrier fully surrounds the electronic components (FIGS. 1, 4 and 6-10).
In view of the teaching of Ramsden it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the neutron barrier fully surrounds the electronic components. So doing ensures the most thorough shielding and protection of the components, which is desirable.
In regards to claim 9, Alzaidi teaches that the supporting structure is a solid neutron transparent material (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049) and the neutron reflecting material and the neutron absorbing material comprise powders contained within the inner cavity (paragraph 0028, claims 3-4).
In regards to claim 10, Alzaidi teaches that the neutron reflecting and neutron absorbing powders form a mixture filling the cavity and, in use, surrounding the electronic components (FIGS. 5 and 7, paragraph 0028 and claims 3-4).
In regards to claim 13, Alzaidi teaches that the neutron reflecting powder is disposed in a layer adjacent to the solid neutron transparent layer and the neutron absorbing powder fills the cavity and in use, surrounds the electronic components (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049).
In regards to claim 17, Alzaidi teaches that the neutron absorbing material is boron (see at least paragraph 0028 and claims 3-4).
In regards to claim 18, Alzaidi teaches that the enclosure has a bottom end and an upper end and further comprising a block of neutron absorbing material positioned between the bottom end and the cavity (FIGS. 5 and 7, paragraphs 0007, 0023, 0027-0029 and 0049).
Claims 11-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzaidi modified by Ramsden as applied to claims 1 and 9 above, and further in view of Roberts (U.S. Patent Application Publication Number 20110024613, from hereinafter “Roberts”).
In regards to claim 11, Alzaidi fails to teach that the neutron reflecting powder and the neutron absorbing powder are disposed in layers, the neutron absorbing powder layer disposed adjacent to the surrounding cavity and the neutron reflecting powder layer disposed between the supporting structure and the neutron absorbing powder layer.
Roberts teaches that the neutron reflecting powder and the neutron absorbing powder are disposed in layers, the neutron absorbing powder layer disposed adjacent to the surrounding cavity and the neutron reflecting powder layer disposed between the supporting structure and the neutron absorbing powder layer (paragraphs 0046, 0051, 0057-0063).
In view of the teaching of Roberts it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the neutron reflecting powder and the neutron absorbing powder are disposed in layers, the neutron absorbing powder layer disposed adjacent to the surrounding cavity and the neutron reflecting powder layer disposed between the supporting structure and the neutron absorbing powder layer So doing will provide a collimation effect for the neutrons, which is highly desirable in detector applications as taught in both Alzaidi and Roberts.
In regards to claim 12, Alzaidi fails to teach that the neutron reflecting powder and the neutron absorbing powder are disposed in alternating layers.

In view of the teaching of Roberts it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the neutron reflecting powder and the neutron absorbing powder are disposed in alternating layers. So doing will provide a collimation effect for the neutrons, which is highly desirable in detector applications as taught in both Alzaidi and Roberts.
In regards to claim 15, Roberts teaches that the neutron reflecting material is beryllium (paragraphs 0007, 0044, and 0059, at least).
In regards to claim 16, Roberts teaches that the neutron absorbing material is gadolinium (see, i.e., paragraph 0060).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alzaidi as modified by Ramsden as applied to claim 1 above, and further in view of Reichwein et al. (U.S. Patent Application Publication Number 20120281803, from hereinafter “Reichwein”).
In regards to claim 26, Alzaidi fails to teach that the supporting structure is a solid ceramic layer.
Reichwein teaches that the supporting structure is a solid ceramic layer (abstract, paragraphs 0015-0016, 0018, etc.).
In view of the teaching of Reichwein it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the supporting structure is a solid ceramic layer. Ceramic is comparatively robust under constant radiation bombardment. As such, ceramic would be an obvious choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881